 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Picketing or causingto be picketed,or threateningto picket or to cause to be picketed, Ershowsky ProvisionCo., Inc., for any ofthe aforementionedobjects, wherewithin the preceding 12 months a valid election underSection 9(c) of the Act has been conducted among the saidemployees and has not been won by Respondent.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Post in conspicuous places in RespondentUnion'sbusinessoffices,meeting halls,and all places wherenotices to its members are customarily posted,copies ofthe attached notice marked "Appendix A." 17 Copies ofsaid notice, to be furnished by the Regional Director forRegion 2,afterbeingdulysignedbyofficialrepresentativesofRespondent, shall be posted byRespondent immediately upon receiptthereof, and bemaintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced, or covered byany othermaterial.(b)Furnish to the Regional Director for Region 2 signedcopies of the aforementioned notice for posting by theCompany,itwilling,in places where notices to employeesare customarily posted.Copies of said notice, to befurnishedby thesaid Regional Director,shall, after beingsigned by Respondent,as indicated,be forthwith returnedto the Regional Director for disposition by him.(c)Notify the Regional Director, in writing, within 20days from the date of this Decision, what stepsRespondent has taken to comply herewith."''v 'In the event that this RecommendedOrder is adopted by theBoard,the words"a Decisionand Order" shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice. In the further event thatthe Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of AppealsEnforcingan Order" shallbe substitutedfor thewords "a Decisionand Order."1" In the event that thisRecommended Order is adopted by theBoard,this provision shall bemodified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, whatsteps Respondenthas taken to comply herewith."APPENDIXNOTICE TOALL MEMBERSOF PROVISION SALESMEN ANDDISTRIBUTORSUNION, LOCAL 627, AMALGAMATED MEATCUTTERS ANDBUTCHER WORKMENOF NORTH AMERICA,AFL-CIOPursuantto the Recommended Order of a TrialExaminer of the of National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, asamended,we hereby notify you that:WE WILL NOT picket, cause to be picketed, orthreaten to picket or to cause to be picketed,Ershowsky Provision Co., Inc., an object being toforce or require the Company to recognize or bargainwith us as the representative of its employees or toforce or require said employees to accept or select usas their collective-bargaining representative,and willabstain thereafter from picketing for such objects fora period of 12 months from September 1, 1966.WE WILL NOT picket, cause to be picketed, orthreaten to picket or to cause to be picketed,Ershowsky Provision Co., Inc., for any of theaforementionedobjects,while the Company islawfully recognizing in accordancewith the Act anyother labor organization and a question concerningrepresentation of the Company's employees may notappropriately be raised under Section 9(c) of the Act.WE WILL NOT picket,causeto be picketed, orthreaten to picket or to cause to be picketed,Ershowsky Provision Co., Inc., for any of the afore-mentioned objects, where within the preceding 12months a valid election which we did not win hasbeen conducted under Section 9(c) of the Act.PROVISION SALESMEN ANDDISTRIBUTORS UNION,LOCAL 627, AMALGAMATEDMEAT CUTTERS ANDBUTCHER WORKMEN OFNORTH AMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York10022, Telephone PL-1-5500, Extension 852.Ventre Packing Co.,Inc.andTruck Drivers &HelpersLocal 317,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousmen and Helpers of America.Case 3-CA-2918.March 22,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 17, 1966, Trial Examiner Arthur E.Reyman issued his Decision in the above-entitledproceeding,finding that the Respondent hasengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision together with a supporting statement.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingstatement, and the entire record in the case, andhereby adopts the findings, conclusions, and163 NLRB No. 47 VENTRE PACKING CO., INC.541recommendations of the Trial Examiner, as modifiedherein:1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(1) of the Act(1) by Plant Manager Thomas Houmiel's coerciveinterrogation of employees concerning their unionmembership activities and desires;' (2) by Houmiel'swarning and threatening employees that they wouldbe discharged if they became involved with a labororganization or gave assistance or support to it; and(3) by granting to its employees a wage increase toinduce them to refrain from becoming or remainingmembers of Teamster Local 317.2.The complaint alleged, and the Trial Examinerfound, that by discharging eight employees betweenApril8 and 11, 1966, because they had joined orassistedtheUnion, theRespondent violatedSection 8(a)(3) of the Act. While we agree that theRespondent violated the Act by terminating theseemployees, we so find for the following reasons only:TheRespondent'shostilitytotheunionorganizationis clearly manifested by its widespreadunlawful interrogation of employees2 and otherunfair labor practices. In addition the TrialExaminercreditedtestimonybyemployeesMcGregor and Black to the effect that on April 11and 12 Houmiel had told them, respectively, that"you know I laid off them people because of theUnion," and that "he had to fire them [employees]so they can't vote for the Union."The Respondent's knowledge as to which of itsemployees had engaged in union activity appearsfrom the record. The circumstance that betweenMarch 30 and April 11, 1966, the Respondentinterrogated only employees who had signed unionauthorization cards on March 30 seems more than amere coincidence, particularly in view of the factthat the Respondent's total complement consists ofonly about 30 to 35 employees. It is well settled thatthe small size of an employer's plant affords a basisfor inferring employer knowledge of the unionactivity of his employees.3 In view of the foregoing,and Houmiel's statements to Black and McGregorset forth above, there is ample reason to infer thatthe Respondent had acquired knowledge as to whichof its employees had beenengaging in unionactivity.Between April 8 and 11, eight employees weredischarged. Significantly, it was on April 8 that theRespondent was formally notified of the Union'sclaim to be the collective-bargaining representative.Almost immediately thereafterMonsourandBuchanan, who were originally placed on temporarylayoff status, were permanently discharged, and sixother known union adherents were also terminated.Finally, and perhaps most important, is the factthat the eight persons discharged were all knownunion sympathizers. While it is theoretically possiblethat the Respondent could have fortuitously selectedfor termination only those employees active in theUnion, commonsense and the laws of mathematicalprobability indicate that this was highly unlikely.4The Respondent contends that it did not dischargeemployees because of any union activities, but thatbecause of a decline in business, a contraction of thework force was required.5 However, even assumingthat the Respondent's economic condition requiredthat it reduce its employee complement,6 we areconvinced that the Respondent selected theparticular employees for termination because oftheir adherence to the Union.The Respondent asserts that the reason theseparticular employees were discharged was that itwas trying to allow the employees with the greatestseniority to continue work. The record shows,however, that in several instances more recentlyhired employees were retained while employees withgreater seniority were released. The Respondentalsoasserts that these junior employees wereretained because their jobs could not be done by theemployees with greater seniority. There is nothing inthe record but this bare assertion to show that this istrue. In light of all the circumstances set forth above,we find that the Respondent's explanation, as to whytheseparticularemployeeswere selected fordischarge, is unpersuasive.Where, as here, there is evidence of such greatmathematical improbability in the selection ofemployees for discharge, of employer hostilitydesigned to frustrate union organization, and ofdischargestimedimmediatelyupontheRespondent's receipt of the Union's request forcollective-bargaining discussions, the circumstancesrequire the conclusion that Respondent acted fromdiscriminatorymotive,ratherthaneconomic'Itisclear that,under the circumstancesherein, theinterrogationsof employees Monsour, Rosenberger, Smorol,Black, McGregor, Cappello, O'Dell, and Cotton were unlawful2In thisconnectionwe note that after interrogatingcertain ofthe employeesabout theirunion activity, and althoughreceivingresponses denying participationinorganizational activities,Houmieldischargedthese employeesHe apparently did notbelieve their disavowals, for the record reveals that when hereceivedan answer denying unionactivity,Houmiel placed aquestion marknext to the name of theindividual on an employeelist onhis desks See, e g,Quest-Shon MarkBrassiereCo, Inc , 80 NLRB 1149,enfd 185 F 2d 285 (C A 2), cert denied 342 U S 812, andStokelyFoods, Inc,91 NLRB 1267, enfd 193 F 2d 736 (C A 5)"Syracuse Tank & Manufacturing Company, Inc,133 NLRB513 See also Uspensky,Introduction to MathematicalProbability(McGraw-Hill, 1937), Chapter 1, cited inSyracuseTank &Manufacturing Company, Inc,133NLRB at 525,HeinrichMotors, Inc, 153 NLRB 1575, 1580Employees Monsour and Smith were discharged allegedly forunsatisfactorywork and the remaining six were dischargedallegedly for business reasons Smith was never warned that histhrowing spaghetti at other people in the plant,which PlantManager Houmiel later characterized as "goofing around," wascreating a disturbance or might lead to his discharge In thisconnection,we note that Houmiel himself had engaged in the veryconduct for which he discharged Smith.6The Trial Examiner rejected this contention and found noeconomicjustificationforthecutbackalthoughtheuncontradicted testimony indicates that Respondent's businessdeclined in the second quarter of 1966 and the dischargees werenot replaced 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessity.Camco, Incorporated,140 NLRB 361, 363,365, enfd.in relevant part 340 F.2d 803(C.A. 5).Accordingly,wefindthattheRespondentdiscriminated in the selection of employees to bedischarged,thereby violating Section 8(a)(3) of theAct.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom,and to take certainaffirmative action in order to effectuate the policiesof the Act.We have found that the Respondentdiscriminatorilyselectedeightemployees fortermination in April 1966. However, as noted above,itappears from the record that the Respondent mayhave been economically justified in terminatingsome of its employees during April. While it ispossible that some of the discriminatorily terminatedemployeesmight have been affected by suchnondiscriminatoryreductionofpersonnel, therecord furnishes no basis for determining the orderinwhich they might have been terminated. Underthese circumstances, we shall order the Respondentto offer, to the hereinafter named employees whowere unlawfully terminated in April and who havenot been recalled for employment, immediate andfull reinstatement to their former or substantiallyequivalent positions,without prejudice to theirseniority and other rights and privileges, and, in theevent that there is insufficient work for all suchemployees, to dismiss,if necessary,all persons whowerenewlyhiredafterthediscriminatoryterminations in April.If there is not then sufficientwork for theremainingemployees and those to beoffered reinstatement,all available positions shall bedistributedamong them without discriminationagainst any employee because of union activities, inaccordance with a system of seniority or othernondiscriminatorybasis.The Respondent shallplace those employees, if any, for whom noemployment is available after such distribution, on apreferential list, with priority in accordance with asystem of seniority or other nondiscriminatory basis,and thereafter offer them reinstatement as suchemployment becomes available and before otherpersons are hired for such work:George MonsourCharles HildrethFrank SmithMaxine BuchananGeorgianna RosenbergerElizabeth SmorolEstella BlackShirley McGregorWe shall also order the Respondent to make wholethe above-named employees,against whom it hasdiscriminated, for any losses they may have sufferedbecause of the Respondent's discrimination, bypayment to each of them of a sum of money equal tothe amount that he normally would have earned aswages from the date of such discrimination to thedate of the offer of reinstatement, or placement on apreferential list, as the case may be, less his netearnings during said period, the backpay to becomputed on a quarterly basis in the mannerestablishedby the Board inF.W. WoolworthCompany,90 NLRB 289, 291-294, and shall includethe payment of interest at the rate of 6 percent perannum to be computed in the manner set forth inIsisPlumbing & HeatingCo., 138 NLRB 716.As it is possible, however, that one or more ofthese employees might have been laid off ordischarged in a reduction of the work force even iftheRespondenthad selected employees fordischargeonanondiscriminatorybasis,thispossibilitywillbe taken into consideration indetermining the amounts of backpay due to theseemployees in compliance with our Order herein.In view of the nature of the unfair labor practicescommitted, the commission by the Respondent ofsimilar andother unfair labor practices may beanticipated.We shall therefore order that theRespondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts the recommendations of theTrialExaminer, and hereby orders that theRespondent, Ventre Packing Co., Inc., Syracuse,New York, its officers, agents, successors, andassigns, shall take the following action:1.Cease and desist from:(a) Interrogating its employees concerning theirmembership in or activities on behalf of the Union,or making threats of reprisal or promises of benefitsbecause of such activity.(b)Discouraging membership in the Union, or inany other labor organization of its employees, bydischarging,laying off,or otherwise discriminatingagainst them in regard to their hire and tenure ofemploymentorany term or condition ofemployment.(c)Discriminatorily selecting employees to bedischarged, in violation of Section 8(a)(3) of the Act.(d) Inanyothermanner interferingwith,restraining,or coercing its employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist the above-named labororganization,or any other labororganization, tobargain collectively through representatives of theirown choosing, and toengage inother concertedactivities for the purpose of collective bargaining orother mutual aid or protection, and to refrain fromany or all such activities. VENTRE PACKING CO., INC.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)OfferGeorgeMonsour, Charles Hildreth,FrankSmith,MaxineBuchanan,GeorgiannaRosenberger, Elizabeth Smorol, Estella Black, andShirley McGregor immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole in the mannerset forth in the section of this Decision entitled "TheRemedy."(b)Notify each of the above-named employees, ifpresently serving in the Armed Forces of the UnitedStates, of his or her right to full reinstatement, uponapplication, in accordancewith the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allrecords necessary for determination of theamount of backpay due under the Board's Order.(d)Post at its principal office and place ofbusiness and plant at 373 Spencer Street, Syracuse,New York, copies of the attached notice marked"Appendix A."7 Copies of said notice, to befurnished by the Regional Director for Region 3,afterbeing duly signed by the Respondent oritsauthorized representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Mail a copy of the aforesaid notice to each ofRespondent's employees at the time copies of saidnotice are posted at the Respondent's plant.(f)Conveneduringworkingtimeallitsemployees, at which time a responsible official of theRespondent shall read to said employees thecontents of the notice, with written notice to theRegional Director at least 48 hours in advance of thetime set for the reading of the notice.(g)Upon request of the Union, made within1month of the date of this Decision, immediatelygrant the Union and its representatives reasonableaccess for a 3-month period to its bulletin boards andallplaceswherenoticestoemployeesarecustomarily posted.(h)Notify the Regional Director for Region 3, inwriting, within 10 days of the date of this Decision,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decision andOrder" shall be substituted for the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEES543Pursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage membership inTruckDrivers& HelpersLocal 317,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization of ouremployees, by discriminating in regard to theirhire or tenure of employment or any other termor condition of employment.WE WILL NOT interrogate our employeesconcerning their membership in or activities onbehalf of the above Union or make threats ofreprisal or promises of benefits because of suchactivity.WE WILL NOT discriminatorily selectemployees to be discharged.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, tojoin or assist the above Union or any other labororganization, to bargain collectively throughrepresentatives of their own choosing, to engageinconcerted activities for the purposes ofcollectivebargainingormutualaidorprotection, and to refrain from any or all suchactivities.WE WILL offer George Monsour, CharlesHildreth,Frank Smith,Maxine Buchanan,GeorgiannaRosenberger,ElizabethSmorol,Estella Black, and Shirley McGregor immediateand full reinstatement to their former orsubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights orprivileges.WE WILL make whole the above-namedemployees,againstwhomwehavediscriminated, for any loss they may havesuffered because of our discrimination, bypayment to each of them of a sum of moneyequal to the amount that he normally wouldhave earned as wages from the date of suchdiscrimination to the date of the offer ofreinstatement, or placement on a preferentiallist,as the case may be, less his net earningsduring said period, with interest thereon at 6percent per annum.WE WILL,upon requestfrom the Union,permit reasonable accessfor a 3-month period 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoour bulletin boards and all places wherenotices to employees are customarily posted.VENTRE PACKING CO.,INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employees,ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,FourthFloor,The 120 Building, 120DelawareAvenue,Buffalo,New York 14202,Telephone 842-3100.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR E. REYMAN, Trial Examiner: Truck Drivers &HelpersLocal 317,InternationalBrotherhoodofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, hereinsometimescalled Local 317 or the Union,on May 4, 1966, fileda charge againstVentre Packing Co.,Inc.,herein sometimes called the Company or theRespondent, as a basis therefor alleging that the Companyhas engaged in and is engaging in certain unfair laborpractices affecting commerce as set forth and defined inthe National Labor Relations Act, as amended, 29 U.S.C.Sec. 151,et seq.,herein called the Act. On the basis of thecharge so filed, the General Counsel of the National LaborRelations Board, on behalf of the Board, by the RegionalDirector for Region 3, pursuant to Section 10(b) of the Actand the Board's Rules and Regulations, Series 8, asamended, Section 102.15, issued a complaint and notice ofhearing against the Respondent, the complaint allegingthat the Company had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5), (1), and (3) of the Act.' The'The relevant provisions of the National Labor Relations Act,as amended (61 Stat 136, 73 Stat 519, 29 U S C Sec 151,et seq ),are as followsRIGHTS OF EMPLOYEESSec 7 Employees shall have the right to self-organization,to form,join,or assist labor organizations,tobargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, andshall also have the right to refrain from any or all of suchactivities except to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment as authorized insection 8(a)(3)Respondent filed timely answer to the complaint,effectively denying that it had engaged in or was engagingin the unfair labor practices as set forth in the complaint.Certain affirmative defenses were set up in the answer.Pursuant to notice, this case was heard before me atSyracuse, New York, on July 21, 1966, and was closed onthe following day.2 At the hearing each party wasrepresented by counsel and was afforded opportunity tocall,examine, and cross-examine witnesses, introduceevidence relevant to the issues, present oral argument, fileproposed findings of fact and conclusions or both, andsubmit briefs. A short memorandum waa submitted onbehalf of the General Counsel and another on behalf of theRespondent.Upon the whole record of the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESS OF RESPONDENT, VENTRE PACKING CO.,INC.The Respondent is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of New York. During suchtimes, Respondent has maintained its principal office andplace of business at 373 Spencer Street, in the city ofSyracuse, State of New York, and is and has been at allsuch times engaged at its plant at said location in themanufacture, packaging, sale, and distribution of Italianspecialty food products and related products. During the12-month period immediately preceding the issuance ofthe complaint herein, the Respondent, in the course andconduct of its business operations, purchased, transferred,and delivered to its said plant food products and othergoods andmaterials valued inexcess of $50,000, whichgoods and materials were transported to said plant directlyfrom States of the United States other than the State ofNew York.The Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamstersLocal 317is,and has been at all timesmaterial herein,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges, and the answer denies, that theRespondent laid off one employee on April 6 and threeemployees on April? and discharged them on theUNFAIR LABOR PRACTICESSec 8 (a) It shall be an unfair labor practice for anemployer-(1) to interfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in section 7,(3)by discrimination in regard to hire or tenure ofemployment or any term or condition of employment toencourage or discourage membership in any labororganizationIUnless otherwise specifically noted, all dates hereinaftermentioned are for the year 1966 VENTRE PACKING CO., INC.545following day, April 8. The complaintallegesthat twoother employees were discharged on April 8 and twoothers on April 11. As to each of these employees, thecomplaintallegesfurther that since the dates of layoffsand discharges, the Respondent has failed and refused,and continues to fail and refuse, to reinstate theseemployees to their former or substantially equivalentpositions of employment, and that such discharges wereand are in violation of Section8(a)(1) and(3) of the Act.The complaintallegesthat the Respondent, by PlantSuperintendent Thomas Houmiel, coercively interrogateditsemployees concerning their unionmembership,activities,and desires on March 30 and April 8; thatHoumiel, on April 8 and three other stated dates andplaces, warned and threatened employees that they wouldbe discharged if they did not refrain from becoming orremainingmembers of a labororganization or givingassistanceor support to it; and further, that on April 1 theRespondent granted to its employees at the plant wageincreasesto induce them to refrain from becoming orremainingmembers of Local 317, or from giving anyassistanceor support to it.3The affirmative defenses set up by the Respondent are,in substance, that these employees were discharged forvariousreasons,includingmisconduct; a completeshutdown of one production line; and, further, that due toa drop of $100,000 involume of sales between the firstquarter of 1966 and the second quarter of 1966 theCompany has been unable to hire any new employee orreinstateany discharged employee.General BackgroundBy letter dated April 8, 1966, directed to John Ventre,Sr. (now deceased), handed to Kathleen Zimmerman, asecretarialemployee, Paul L. Gambacorto, as secretary-treasurer of Local 317, informed the Company thatLocal 317 represented the majority of employeesin a unitof drivers, warehousemen, and production employees;requestedthattheCompanymeetandbargainimmediately for a contract covering the employees;requested that the Company notify him when companyrepresentatives would be available; and, finally, offered"to satisfy you concerning our majority standing by anindependent card check by a mutually agreed upondisinterestedperson."On the same day Paul C.DeBernardis, as attorney for John Ventre, Sr., personallyand as president and sole stockholder of Ventre PackingCo., Inc., replied by letter to Gambacorto advising, amongother things, that Ventre was then in Europe, was notexpected to return to the United Statesuntilearly inMay 1966, and that he had notified a field examiner for theBuffalo Regional Office of the Board of these facts. Hestated that any requests similar to those contained inGambacorto's letter addressed to Ventre would have toawait final decision and action by the latter on his returnfrom Europe.3The complaint sets forth that the Respondent on and afterApril 8 refused to bargain collectively with the duly designatedrepresentative of employees of the Respondent in an appropriateunit, in violation of Section 8(a)(5) of the Act On the first day ofthe hearing herein, counsel for the General Counsel advised methat on the basis of facts determined after the issuance of thecomplaint, Local 317 on April 8 had been able to obtain only12 authorization cards out of a total complement of 23 employeesin the claimed unit and that, therefore, solely for thereason thatthe Union had not established that it did represent a majority ofthe employees on the crucial date, moved to withdraw theOn May 4, Local 317 filed and docketed with theRegional Director for Region 3 a petition for certificationas representative of the Employer in a claimed appropriatebargainingunit,notdisputedby the Employer.Case 3-RC-3906. On that day, the Union filed with theRegional Director 10 signed forms of application formembership in and authorization to the Union to act astheir collective-bargaining agent.4The eight employees named in the complaint alleged tohave been laid off or discharged on named dates are asfollows: George Monsour signed an authorization card onMarch 31, was laid off on April 6, and discharged onApril 8; Charles Hildreth signed an authorization card onMarch 30, was laid off on April 7, and discharged onApril 8; Frank Smith signed an authorization card onMarch 31, was laid off on April 7, and discharged onApril 8; Maxine Buchanan signed an authorization card onMarch 30, was laid off on April 7, and discharged onApril 8; Georgianna Rosenberger signed an authorizationcard on March 31, and was discharged on April 8;ElizabethSmorol signed an authorization card onMarch 30, and was discharged on April 8; Estella Blacksigned an authorization card on March 30, and wasdischarged on April 11; and Shirley McGregor signed anauthorization card on March 30, and was discharged onApril 11.There is in evidence (G.C. Exh. 2) a list of the names ofemployees of the Company in the appropriate bargainingunit on April 8. By stipulation of counsel at the hearing it isshown there were 23 persons in theunitas of that date,including each of the eight employees named above.John Ventre, Jr., now president and sole owner andstockholder of the Company, testified that on April 7 hehad occasion to leave Syracuse to travel to New York City,statingthat he was away from his Syracuse office fromApril 3, was at the plant on April 7 and again departed thatday,returning to Syracuse on or about April 26.Apparently between April 3 and 7 he was taking care ofother business interests in New York City and in NewJersey at Little Ferry, near the Newark Airport. Althoughhis testimony is not precisely clear, I would find that onthe basis of his testimony he left Syracuse on April 3,returned on April 6, left Syracuse on April 7, and was inEurope until his return to Syracuse on April 26. He saidthat he spent about a half hour at the Syracuse plant onApril?-this in answer to a question put to him bycompany counsel. According to the testimony of ThomasHoumiel, plant superintendent, Ventre traveled to NewYork and to New Jersey on April 3, returned to Syracuseon April 7, and conferred with him, Houmiel, about 20minutes in the morning in Ventre's office. Houmiel said:We talked about business. He said that if our businessdidn't come through from these outlying districts thatwe were expecting that I would have to shut down.Houmiel said that this did not mean shutting down theplant but the shutting down of one of two production lines.allegations of the complaint alleging violations of Section 8(a)(5)The motion for leave to withdraw the 8(a)(5) allegations (refusalto bargain) set forth in the complaint was granted Consequently,that issue is not contained within this caseThere is, however, leftstanding the question of whether or not the layoffs and dischargesabovementionedwere discriminatory and in violation ofSection 8(a)(3) and(1) of the Act*Although the authorization card filled in by employee AngieCappello was not signed by her, it affirmatively appears from hertestimony that she did fill out this particular card 546DECISIONSOF NATIONALLABOR RELATIONS BOARDHe further testified that except for this 20-minuteconversation he did not see Ventreagain untilthe latter'sreturn from Europe "the last of the month."According to Houmiel he examined the morning maildelivered on April 8 hoping to find orders from Pittsburgh,Ohio, New York City, and New Jersey. He said he foundno orders as hoped for nor were there any orders from anyother source. He thereupon decided to shut down oneproduction line. On direct examination, he testified that hewas questioned by some employees at the morningcoffeebreak concerning a rumor they had heard that theCompany might shut down if business did not come in andhe told them, "I will see you later in the day and let youknow." As to those employees he did call to his office, hesaid on directexamination:Q. [By Mr. DeBernardis] I see. And these that youcalled in you did let them know that you were going tolet them go because there was no business?A. Right.Q. You never told them that you were going to letthem go because of union activity?A.No, sir.Q.With the exception of those that you let go formisconduct, or for whose work was unsatisfactory, allother discharged employees were let go because oflack of production on one line?A. Correct.Q. Several of these employees that you did not letgo walked out in sympathy with the strike?A. That is correct.He was asked by counsel for the Respondent whether heever at any time during the entire year of 1966 or before,with respect to any of the employees of Ventre PackingCompany, attempted to coerce or intimidate or in anyfashion tell them that if they joined the Union he would firethem, to which he replied, "No." His testimony was to theeffect that he decided to shut down one of the twoproduction lines on Friday, April 8, and actually did shutdown one line on Monday, April 11. In substance, histestimony was to the effect, further, that within hisabsolute discretion he closed down one production lineand because there was no established seniority systemplantwise or otherwise in effect he used his judgment andkept employees with more or with less seniority at work ashe saw fit. At this time, he said, the plant was working onan order involving about 4,000 cases of product but thatthat was close to being filled.The Layoffs and the DischargesGeorge Monsour:According to the recollection of thisemployee, he was hired by the Company on or aboutMarch 4 althoughit ishinted but not proved that companyrecords indicate that he was hired on or about March 17.The date of hire is not important. He testified that he washired by Plant Superintendent Houmiel who at that timetold him it was year-round work, that there would be nolayoffs, and that the Companywas contemplating puttingon a night crew. He was first assigned to work as a cookand after 4 or 5 days was transferred to the warehouse andput to labeling jars. Subsequently, he was transferred fromthis job and assigned to stacking cases. On or aboutMarch 23 he sustained an injury to his foot occasioned by atow car running over his toe, and was incapacitated for aperiod of approximately 9 daysuntilApril 1. He was laidoff on April 6 and was discharged on April 8. He said thatonMarch 30 he was in the cafeteria and while thereHoumiel asked him if he had heard anything about aunion.He replied that he had not, that Houmiel'smentionof it was the firsttimehe had heard about it, whereuponHoumiel told him "that at one time people tried to get aUnion in here, but that it didn't work and that evenMr. Ventre-him and Mr. Ventre did not want a Union inthis place and if he found out that I had anything to do withtheUnioncoming inthere, it could mean my job."Monsour testified further that at or about 4:30 p.m.Houmiel called him into the office, and told him that hewas laying him off because they were "going on shortproduction"; that he called Houmiel a liar and told him"that this is the reason he is laying off, that it was becausethey had been told the people wanted a Union and that thiswas the second time he had made an accusation like that.So-and when I asked him who else he was laying off, hetold me that it was none of my business." April 6 fell on aWednesday; Monsour said that Houmiel told him then tocome down Friday for his pay and not to come into theplant untilafter 3 o'clock. On that day, according toMonsour, he was at work labeling jars and about 10:30 thatmorninghe observed President Ventre and his son,together withHoumiel, standingin a group. He said thathe reported to the plant on Friday, April 8, for his pay at orabout 3:10 p.m., that he asked Houmiel for his pay, andthat employees Maxine Buchanan, Charles Hildreth, andFrank Smith were present; that after these employees hadreceived their checks and walked out,then we went back in for our layoff slips. AndMr. Houmiel, when I went in and asked him forminehe told me that they had changed their minds; Iwasn'tlaid off: I was fired: And the reason forbeing fired was, when I asked him, "was my workunsatisfactory."He heard HoumieltellMaxineBuchanan that her workwas unsatisfactory, and that when Frank Smith asked whyhe was being discharged, Houmiel told him that it wasbecause he was "goofing around, goofing on the job."On April 6, after work and when Maxine Buchanan,Frank Smith, and he had left the plant proper and werewaiting for Hildreth to call a cab, Monsour testified thatthey observed President Ventre going up the stairs,supposedly to his office.Counsel for the Respondent was unable to establish oncross-examinationthat the injury to Monsour's foot wascaused byhis negligenceand that he was not required inthe course of his duties to use the electric forklift;Monsour on his part testified that Houmiel had asked himtomove a skid of sauce and to use the forklift, which hedid, backing the machine into the board skid, when it wentover his foot, fracturing his right toe. Nor was itestablishedon cross-examinationthat Monsour was simply"fooling around" with an empty truck.Frank Smith-Houmiel hired this employee andassignedhim to cooking on or about March 11. Accordingto his testimony, he was at work in the plant on April 7when he was informed by Houmiel that "he was going tohave to lay me off because they were running short onproduction for a couple of weeks." He was told by Houmielto pick up his pay on the coming Friday after 3 o'clock. Hesaid that shortly after 3 p.m. on April8, he washanded hispaycheck in the presence of MaxineBuchanan,GeorgeMonsour, and Charles Hildreth. The group started walkingout toward the warehouse and then returned to askHoumiel for their layoff slips; that when Monsour asked'for his, Houmiel said that Monsour was not laid off, he wasfired because his work was unsatisfactory. Smith then VENTRE PACKING CO., INC.547asked Houmiel for his layoff slip and Houmiel replied,"You're fired too," and when Smith asked him the reasonwhy Houmiel replied, "F')r goofing off on the job." Thegroup then left the plant building and saw PresidentVentre walking up the stairs to his office at the frontentrance of the plant. Smith, like Monsour, was closelyquestioned as to whether he could not be mistaken aboutseeing Ventre at the plant on April 8 if it could be shownthat Ventre was in London, England, on that day. Smithwas sure that he did see Ventre at the plant at the timestated. In connection with his discharge and the reasontherefor, Smith denied ever bringing firecrackers into theplant,admitted he had "picked up macaroni and thrown itat the girls" three or four times on different occasions, wasnever reprimanded by Houmiel, and on redirectexaminationsaid that other employees on occasion threwmacaroni or spaghetti.Maxine Buchanan:Employed about the middle ofNovember 1965, this employee worked for the Companyuntilshe was laid off on April 7 and discharged on April 8.She testified that on April 7 about 5 p.m. Houmielinformed her that he would have to lay her off because theCompany was cutting down on production and said,"you're to give me a call in about 3 weeks." She requestedher layoff slip and Houmiel told her that he would give it toher when she came in to pick up her pay on the followingday, Friday. She said that she did return on Friday,April8, about 3:10 p.m., called at Houmiel's office,received her pay, spoke to some of her coworkers in thecafeteria for about 2 minutes, returned to the area whereHoumiel's office is located, encountered Monsour whosuggested that she accompany him to ask Houmiel whyshe had been laid off, and that she did, first askingHoumiel for her layoff slip, whereupon he told her that shewas not laid off but that she was fired. At the suggestion ofMonsour, she asked Houmiel the reason for her dischargeand he told her that her work was not satisfactory. Shecorroborated the fact that after she left the plant buildingin the company of Monsour, Smith, and Hildreth, Ventrewas observed "going up the stairs to his office." Shortlythereafter, she entered the plant looking for Hildreth,found him in Houmiel's office, and overheard Hildreth tellHoumiel, "Tom, you're kidding. The reason you laid meoff was not because my work was unsatisfactory."Georgianna Rosenberger:Rosenberger worked for theCompany during part of the year 1958 and later returned toitsemploy in the latter part of July or the first part ofAugust 1965. She testified that on Friday, April 8, atHoumiel's request, she stopped by his office about noon.While in his office, according to her, he told her that hehad to ask her a question and had to know "if you are onmy side or if you're for the union." She replied that shehad never worked where there had been a union, knewnothing about it, and would like to hear both sides; that hereplied, "Well, I'll have to put a question mark behindyour name." She said that Houmiel had a list of names ona sheet before him and that her name was on the bottom ofthe list. She testified further that about 4:30 p.m. shestopped by for her pay, and Houmiel handed her her checkand said, "Jo, I have to let you go." Upon her request for areason for her discharge, and after remarking that she hadnot told him that she was going to join the Union, hereplied, "Well, you have got us in doubt." He instructedher to clean out her locker; she did go back in to get herclothes from the locker and when she came back Houmieltold her, "But when this thing blows over, Jo, call me and Iwillhire you." She testified that after retrieving herclothes from the ladies' locker room she saw Ventre in thekitchen before an open refrigerator.Plant Superintendent Houmiel hiredSmorol on October 28, 1965, and she worked continuouslyuntil April 8. On April 8, she testified, Houmiel requestedher to call his office; that she went there and Houmiel theninquired of her concerning the Union:Tom asked me how I felt about a union. And I toldhim I didn't know whata union was,what they did in aunion. And he said, well, he says, "haven't you heardthe whispering about aunion?" And I up and toldhim-I told him, "Tom, if they whisper, I do not hearthem. If they do it during their lunch hour,I'm noteven here on their lunch hour to know what they aretalking about. I go out for lunch every day, and I don'tcome backuntilalmost one." I told him I'd have tothink about it. And he told me, "Go on back to work."She said that Houmiel had a piece of white papercontaininga listof names and that she saw him make"some mark after my name." She explained that she hadbeen deaf in one ear since she was 18 months old as aresult of an attack of measles and chicken pox, whichaccounted for her telling Houmiel that if the employeeshad whispered she could not have heard them. Shetestified thatwhen she received her pay at 5 p.m.,Houmiel, when he handed her her check, said he wouldhave to let her go; she asked him "was it concerning mywork?"; and he replied no, that he thought she was a verygood worker, but there was not enough work and he had tolet her go.EstellaBlack-Black first startedwork for theCompany on January 29, 1965, and worked until she wasdischarged on April 11. She testified that on April 8,Houmiel called herintohis office and told her that he wassorry but he had to let her go remarking, "I am sorry thisallhad to happen." She then left the office. On thepreceding Friday, April 8, she testified that about 8 a.m.Houmielhad called her into his office and asked her if sheknew anything about the Union; that she said she did not;and that he said he hoped she would voteno, "sohe wrote`No' after my name." She testifiedthaton Saturday,April 9, she cleaned up his officeand onthat day, in thecafeteria, she asked Houmiel where all the girls were andwhy they did not come back; that he replied "there was alittle clause there; he had to fire them so they can't vote forthe Union." She testified further that on the morning ofApril 11 she saw Ventre near the stockroom door. On thatday after 5 p.m., her quittingtime,Houmiel called her intohis office and told her he was sorry but he had to let her goand that he was sorry this all had to happen. At thebeginning of her testimony on directexamination,and hersubsequent answers, itwas clearlyapparentthat Blackwas at first confusedconcerningthedates of theconversation she had with Houmiel the first time she metwith him at his request in his office. However, later directand more preciselyon cross-examination, the times andplaces of theseconversationswere clearly fixed.Shirley McGregor:Plant Superintendent Houmiel hiredMcGregor on or about August 28, 1965, and she continuedin the employ of the CompanyuntilApril 11. During thetime of her employment she was assigned to various jobs,first pastingboxes, thenon a machine dumpingbottlesand puttingthem through a conveyor, and occasionallyworking on the packing line packing jars of spaghettisauce. She testified that about 8:10 a.m. on April 8 whileshe was at work at her machine, Houmiel called her intohis office and that during the course of the conversation295-269 0-69-36 548DECISIONSOF NATIONALLABOR RELATIONS BOARDHounuel questioned her concerning her knowledge of aunion. She testified:He said, "Shirley, you know anything of a union?" Itold him I did not know. He said, "Shirley, you meanto tell me you haven't heard anything of the union?" Itold him, "I don't know." Then I said, "Well, therehas been talk going around, Tom, of a union, but Idon't know nothing." He then said, "Well, Shirley,you know I laid off them people there because of theunion " I turned around, and he said-and he said,"You mean you haven't heard anything of a union?"And I told him, "I don't know." He then put aquestion mark after my name and said, "Shirley, I'llput a question mark after your name because youdon't know." She said that he did then put a questionmark after her name on a piece of paper before him onhis desk.She testified further that on April 11, about 4:55 p.m.,Houmiel informed her that he was going to have to let hergo, giving no reason for her discharge. She said that onthat day, April 11, she, during her lunch hour, walkeddown to the union hall in company with Estella Black andduring the walk between the plant and the union hallobserved John Ventre, III, the son of the president of theCompany, in the company of Mason, a supervisor, drivingslowly by. On cross-examination McGregor said that sheand Black spent their lunch hour together, part of whichwas at the union hall, that she had eaten her lunch in Dee'sDiner, the purpose being to talk to Tony Cimilluca, a unionrepresentative She said that they were in the union halljust long enough to inquire for Cimilluca and to be told hewas at the diner. She said that she, together with otheremployeeswho had been discharged, discussed thesituation with Cimilluca, the business agent for the Union.Her testimony substantially corroborated that of EstellaBlack in connection with their noon hour activities-thatthey called at the union hall and they talked to Cimilluca.Interrogation and Threats of DischargeAngie Cappello, employed by the Company since aboutthe year 1958 was working for the Company on April 8Although not too clear as to the particular date on which itoccurred, she testified concerning a conversation withHoumiel in his office, where she had called at his request,about 9:15 or 9.30 a.m., at which time, she testified,Houmiel asked her if she knew if anybody was starting aunion, to which she replied, "I don't know anything aboutit,Tom." Although not sure of the precise date, Cappellodid remember that the conversation occurred some 2 or 3weeks prior to the day on which pickets appeared in frontof the Company's premises, which the record disclosesoccurred on April 13 Notwithstanding Cappello admittedfailure to remember exact dates, I consider her to be acredible witness and accept her testimony concerning theconversation reported by her in which Houmtel made thestatement he is said to have made at the time.PhyllisO'Dell was an employee of the Company onApril 8 until April 13, when she voluntarily left her job tojoin the picket line. She testified that on April 8, aboutI1 a.m , Houmiel called her into his office and asked her ifshe would vote for the Union, to which she replied she did5Cotten also testified thai he observed President Ventre in thewarehouse on April 8 at a time when he was talking to CharlesHildreth and that Monsour walked up and said, "You're still anemployee You'd better get back to work, because Mr Ventre isdown there"He placed the time as being sometime during themorning of that day He said that at the time he saw Ventre he wasnot know; that Houmiel then said in substance that theUnion would not be able to obtain benefits "or anythinglike that, they wouldn't do anything for you"; that Houmielagain asked her if she would vote for the Union and sheagain replied she did not know. She observed that he wrotethe word "No" opposite her name on a slip of paper beforehim on his desk. On cross-examinationshe iterated thatshe did not quit-"I just walked out on to the picket line."Richard Cotten, employed either in late August or thebeginning of September 1965, was at work on April 8, hisjob being in the room where the production lines werelocated. About 4 p.m., Houmiel called him into his office,he said, and asked him if anybody had approached himand talked to him concerning a union. Cotten told him no.He testified further:Well, he [Houmiel] explained to me that the Unioncouldn't benefit us because in the end we'd be makinglessmoney after we got through paying our uniondues and fees. And he said Mr. Ventre didn't want theUnion in there and the people didn'twant a unionbecause they had one-they had had a votebefore-and he asked me would I vote for the Union.And I told him no. And he said, "Fine. That's what Iwanted to know." Something like that-and he toldme he was trying to find out who was on his side.Cotten said that Houmiel wrote "No" opposite his nameon a sheet of paper held by Houmiel. Cotten recalled thatHoumiel "said something about he thought to get rid ofsome mainones starting the Union or trying to start aunion, something like that. I don't know the exact words."5Cotten first observed pickets outside the plant on April 13,at which time he walked off his job and joined the picketline.John W. Gleason, who started work for the Company inFebruary 1966, worked until April 12. He testified to aconversation with Houmiel on April 12 in the backroom ofthe packing plant at the machine where he was working.He said that Houmiel asked him how he was doing, towhich, he said, he replied, "at the presenttime Iam doingall right, I said, but where is the help?" Cotten said thatHoumiel replied that "he had to leave them go becausethey were all getting messed up with the Union." Heinstructed Gleason to "take it easy and do the best youcan." Gleason testified that on Monday, April 11, while hewas at work, he saw Supervisor Sully Mason and Ventre:They have a mechanic there, Sully-I don't know hislast name-and he met Mr. Ventre right in front of mymachine. And Mr. Ventre said he was going to NewYork And Sully asked him if he was going with him.And Mr. Ventre says, No. So they have some moreconversation,which I did not overhear, andMr. Ventre turned around and went back the way hecome from, towards his office; and Sully walked overto my machine.He said that on the morning of April 13 he had anappointment which took him away from the plant; thatwhen he went to work there that morning there waspicketing in front of the plant and that he did not return towork because he would not cross the picket line. On cross-examinationGleason said that he had never "signed up forthe union," had never been approached to sign up for theUnion or asked to sign an application for membership intalking to Mason,a supervisor, that Ventrewalked into the roomand passed him and he, Cotten,got up to leave He said thatbefore he left he heard Ventre askMason somethingabout NewYork "And hehanded him-put two tickets of some kind on atable, a work bench,and then talked a little while and then left " VENTRE PACKING CO., INC.Local 317,had never had any conversation with anyoneinside the plant concerning the Union or conversationsoutside the plant,had never expressed himself to any ofhis fellow employees concerning the Union's activity, hadnever observed any employee of the Company fill out anapplication for membership in the Union,and specificallydenied that either Hildreth or Monsour had approachedhim, or that he had ever been threatened by Houmiel thatifhe joined the Union he would be fired. He is not amember ofthe Union.It is clearly apparent that he had acomplete lack of interest in union activities and left his jobsimply because he refused to cross the picket line.The Wage IncreasesThe complaint alleges that the Respondent granted toits employees at the plant wage increases on April 1, 1966,to induce them to refrain from becoming or remainingmembers of Local 317 or for giving any assistance orsupport to it. That these wage increases were made, tobecome effective as of April 1, is a fact not in dispute.There is in evidence by agreement of counsel an exhibit(G.C. Exh.9), a listshowingthe namesof the employeeswho received such wage increases, to be effective as ofApril 1. Included are the names of Charles Hildreth,Elizabeth Smorol, Estella Black, Maxine Buchanan, andShirleyMcGregor, out of a total of 11 hourly ratedemployees. The names of four salaried employees alsoappear on this list.The Respondent offered no evidence as to its reason ofthe granting of these wage increases; whether they weremerit increases,increases made because of past custom orusage of the Company, or for any other reason. Coming atthe time it did, this action of the Company raises a strongpresumption, within the circumstances of this case, thatthe increases could have been given to induce theemployees to refrain from becoming or remainingmembers of the Union.The Respondent's Affirmative Economic DefenseThe lack of expected orders said to have caused theshutdown of one production line has been discussedabove. In addition,asaneconomic defense, theRespondent claims that due to a drop of $100,000 in salesbetween the first quarter of 1966 and the second quarter of1966, the Company has been unable to hire any newemployees or reinstate any discharged employees.'Other than the testimony of Houmiel to support thisassertion, no evidence was produced by way of companyrecords or any corroborative testimony to show thisdefense to be grounded on fact. We have only thestatementofHoumiel in support of this affirmativedefense as set out in the answer to the complaint.In the memorandum submitted on behalf of theRespondent after the hearing, it is contended that there isno controversy as to the fact of the decrease in sales ofRespondent's business in the first quarter of 1966 in theamount of $100,000; and that this, together with thetestimony of Houmiel with regard to the lack of orders inthe first week of April, certainly afforded the Respondentjust cause for the discharge of certain employees onApril 8. The burden of proof in respect to decrease ofbusiness certainly falls on the Respondent and not on theGeneral Counsel. The Respondent has failed to carry the549burden of proof in this respect. The failure of a litigant toadduce evidence particularlywithin its possessionwarrants the inference that such evidence, if adduced,would not have been favorable.Interstate Ctrcutt v. U.S.,306 U.S. 208;N.L.R.B. v. Conlon Bros. Mfg. Co.,187 F.2d329 (C.A. 7);N.L.R.B. v. A.P.W. Products Co.,316 F.2d899 (C.A. 2).The effort of counsel for the Respondent at the hearingto break down the credibility of most of the employeewitnesses called by the General Counsel failed eventhough, in certain instances, there are inconsistencies intestimony. Generally speaking, I consider that many of theanswers elicited from witnesseson cross-examinationstrengthen their testimony rather than weaken it, in thatsuch inconsistencies were minor and trivial and can easilybe understood. The witnesses obviously had not beencoached but were testifying from their own independentrecollection of the events which transpired. Further thanthis, the argument of Respondent's counsel at the hearingthat because some employees had told Houmiel they hadnot signed union authorization cards, when in fact theyhad signed them,is an indication that their testimony wasnotreliable,worksagainsttheRespondent.Theinterrogationof employees by Houmiel wasper seunlawful, and the Board has long held, in cases toonumerous to be cited, that a respondent employer may nottake advantage of untruthful answers given by theemployee when unlawfully interrogated concerning unionactivity or interest.Houmiel,the plant superintendent and the main andonly witness called by the Respondent at the hearing, wascontent only to categorically deny that he had interrogatedany employee concerning his or her membership in oractivitieson behalf of the Union and that he haddischarged any employee by reason of his or her unionsympathies or activities. He did not deny that he hadspoken to individual employees according to the testimonygiven by them as to the several conversations betweenthem and him. Considering the demeanor of the witnesses,together with the timing of the occurrences complained ofagainst the Respondent, I have no reason to doubt thecredibility of any of the 10 employee witnesses called totestify by the General Counsel.It is clearly apparent that on April 8 the Respondent hadfullknowledge of the Union'sclaim and interest, asevidenced by the letter of its attorney to the Union. I creditthe testimony of Monsour, not specifically denied, thatHoumiel questioned him on March 30. The Respondent atno time accepted the offer of the Unionin itsletter ofApril 8 to agree to a card check being made to determinethe union claim of a majority in the claimed bargainingunit.There is strong evidence contained within the recordto show that President Ventre was in and around the planton April 8, the day the secretary-treasurer of Local 317delivered his letter to the Company and the day on whichtheCompany'sattorneyrepliedtothatletter.Parenthetically, itmay be noted that the Respondentfailed to offer anything other than oral testimony to showthat Ventre actually was not at the plant on April 7 and 8.The time pattern of events indicates that almostimmediately upongainingknowledge of the interest ofsome employees in the Union, the Employer laid offMonsour on April 6 and Hildreth, Smith,and Buchanan onApril 7, and discharged these four employees togetherwith four others on April 8. On March 30, Monsour was6The Respondent concedes that no laid-off or dischargedemployee has been requested to return to work since the strikebegan on April 13 550DECISIONSOF NATIONALLABOR RELATIONS BOARDquestioned by Houmiel concerning union activities; andRosenberger,Smorol,Black,McGregor,Cappello, andCotten were questioned on April 8.In summary,I discount the economic defense set up bythe Respondent for lack of sufficient proof of companyinstability and the failure of the Respondent to present thebest evidence of its claim of inability to continue theemployees at work because of lack of orders and loss ofbusiness.In regard to the questions of crediblity raised bythe Respondent,Ihave endeavored to reconcile what Iconsider insubstantial conflicting evidence and to drawsuch inferences as the evidence reasonably supports.N.L.R.B.v.Universal Camera Corporation,179 F.2d 749,754 (C.A. 2),vacated and remanded340 U.S. 474;N.L.R.B.v.West Point Mfg. Co. (Lanett Mill),245 F.2d 783, 785(C.A. 5);N.L.R.B.v.United Brotherhood of Carpentersand Joinersof America, Local 517, AFL(GilWynerConstruction Co.),230 F.2d 256, 259(C.A. 1).The discharges of the employees,coming when they did,presumptivelywould discouragemembership in oractivities on behalf of the Union.For the purposes ofSection 8(a)(3) of the Act, the law is settled that conductcarries its own indicia of unlawful intent where the"natural consequence"of the employer'saction is adiscouragement(or encouragement)of union membership.The RadioOfficers'Union of the Commercial TelegraphersUnion, AFL (A.H. Bull Steamship Company)v.N.L.R.B.,347 U.S. 17, 45;Local 357,International Brotherhood ofTeamsters,etc. (Los Angeles-SeattleMotor Express) v.N.L.R.B.,365 U.S. 667, 675;N.L.R.B. v. Erie ResistorCorp., et al.,373 U.S. 221, 228.I find that the discharge of Monsour was motivated byhis activity on behalf of the Union.An employer violatesSection 8(a)(3)and(1)of the Act by discharging anemployee to discourage union membership and activityeven though there may also exist valid reasons fordischarge.N.L.R.B. v. Mid-West Towel and Linen Service,Inc.,339F.2d958 (C.A. 7);N.L.R.B.v.SymonsManufacturing Co.,328 F.2d835 (C.A.7);N.L.R.B. v. TheHowe Scale Company,311 F.2d 502(C.A. 7).Itfurther is found that the Respondent violatedSection8(a)(1)throughHoumielby coercivelyinterrogatingemployeesconcerningtheirunionmembership and activities,and by threatening reprisalsfor such activities in violation of Section 8(a)(1) of the Act.N.L.R.B. v. Exchange Parts Company,375 U.S. 405. ItfurtherisfoundthattheRespondentviolatedSection 8(a)(1) of the Act by granting wage incieases at thetime it did for the purpose of discouraging membership inthe Union.The RadioOfficers' Union v. N.L.R.B., supra;N.L.R.B. v. Exchange Parts Company,supra;N.L.R.B. vHoffman-Taff,Inc.,276 F.2d 193, 198(C.A.8);N.L.R.B. v.Crown Can Company,138 F.2d 263, 267 (C.A. 8), cert.denied 321U.S. 769.Returning to the question of whether the Respondentwas justified in the discharges of six of the eightemployees,it is possible that it could be argued on behalfof the Respondent that the evidence adduced by it in thisrespect is uncontradicted. Such an argument in this casewould be specious.InBon Hennings Logging Cc. v.N.L.R.B.,308 F.2d 548,554 (C.A. 9),the court wrote inpart:.the Supreme Court in[N.L.R.B. v.WaltonManufacturing Company, et al.,369 U.S. 404] haslaid to rest,quite properly,any contention that theuncontradicted evidence of an employer as to hismotive for a certain course of action must be acceptedby the Board.No one but the employer or hisconfidants are ordinarily in a position to give directevidence of his motive,and, to understate the case, itisunlikelythatunfavorable evidence would beforthcoming.Much so-called"uncontradicted"evidence is subject to conflicting inferences whichmay result from the evidence itself or the attendantcircumstances.The dutyto choose between suchinferences and to assess weight in credibility is vestedin the trial examiner,not the reviewing court.The Board may properlyconsider the context ofsurroundingcircumstancesin interpreting the effect of anemployer's acts or words.N.L.R.B. v. Kropp Forge Co.,178 F.2d 822 (C.A. 7), cert. denied 340 U.S. 810;RevereCamera Co. v. N.L.R.B.,304 F.2d 162 (C.A. 7).The preponderance of the evidenceherein proves thatthe Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.Concluding FindingsItisfound that the Respondent by coercivelyinterrogating its employees at its plant concerning theirunion membership, activities, and desires, by warning andthreatening employees that they would be discharged ifthey did not refrain from becoming or remaining membersof a labor organization or giving any assistance for supportto it, and by granting to its employees wage increases onApril 1, 1966, to induce them to refrain from becoming orremainingmembers of Local 317, or from giving anyassistance or support to it, has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.By laying off George Monsour, Charles Hildreth, FrankSmith, and Maxine Buchanan and by discharging thesenamed employees and Georgianna Rosenberger, ElizabethSmorol,EstellaBlack,and ShirleyMcGregor, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.These unfair labor practices constitute unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatitcease and desist therefrom, and that it take certainaffirmative action designed to effectuate the policies of theAct. It has been found that the Respondent laid off GeorgeMonsour on April 6, 1966, and Charles Hildreth, FrankSmith, and Maxine Buchanan on April 7, 1966, anddischargedthesefouremployees,togetherwithGeorgianna Rosenberger and Elizabeth Smorol on April 8,and Estella Black and Shirley McGregor on April 11, 1966.Accordingly, it will be recommended that the RespondentofferGeorge Monsour, Charles Hildreth, Frank Smith,Maxine Buchanan, Georgianna Rosenberger, ElizabethSmorol, Estella Black, and Shirley McGregor immediateand full reinstatement to their former or substantially AMERICAN RIVER CONSTRUCTORSequivalent positions, without prejudice to their seniority orother rights or privileges, and make them whole for anyloss of pay suffered by reason of the discrimination bypayment to each of them of a sum of money equal to thatwhich he or she would have earned as wages from the dateof the discrimination to the date of the reinstatement, lesshis or her net earnings during such period in accordancewiththeformulaprescribedinF.W. WoolworthCompany,90 NLRB 289, together with interest on suchsum, such interest to be computed in accordance with theformula prescribed by the Board inIsisPlumbing &HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the folllowing:CONCLUSIONS OF LAW1.Ventre Packing Co., Inc., is, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Truck Drivers & Helpers Local 317, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.3.By laying off and discharging George Monsour,Charles Hildreth, Frank Smith, and Maxine Buchanan andby discharging them and Georgianna Rosenberger,Elizabeth Smorol, Estella Black, and Shirley McGregor,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.By granting to its employees increases in wages onApril 1, 1966, the Respondent engaged in an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.5.The Respondent, since the dates of the layoffs anddischarges described in section III, above, by failing andrefusing and continuing to fail and refuse to reinstate saidemployees to their former or substantially equivalentposition of employment, has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]AmericanRiverConstructorsandK.W.Sherrod.Case 20-CA-3795.March 22,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND ZAGORIAOn August 26, 1966, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondent163 NLRB No. 67551filed an answering brief to the General Counsel'sexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and finds merit in theGeneralCounsel's exceptions.Accordingly, theBoard adopts the findings of the Trial Examiner onlyto the extent that they are consistent with thedecision herein.The complaint alleges that the Respondentviolated Section 8(a)(3) and (1) of the Act by refusingtoemployK.W. Sherrod on August 25, 1965,because he had engaged in union and otherprotected activities.As described more fully in the Trial Examiner'sDecision, Sherrod, in June 1964, was working as adriver at the Respondent's French Meadows jobsite.At all relevant times Respondent, through a chapterof Associated General Contractors, and Local 150,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, hereinafter referred to as the Union, werepartiestoacollective-bargainingagreementcoveringRespondent's employees in the areainvolved in this case. As a result of protests from anumber of its drivers, Respondent on June 17appointed Sherrod as working foreman. The drivers,however, felt that a nonworking foreman would bepreferable and, at a union meeting on July 14, UnionSteward McAdams proposed that employees refuseto work until a nonworking foreman was appointed.Sherrod then addressed the drivers, reminding themof the no-strike clause in the agreement andsuggesting that there would be less "trouble" if theyoffered to quit if their demands were not met. ThedriversacceptedSherrod'sadviceand theyapproached the Respondent's Superintendent Jiles.Acting as the drivers' spokesman, Sherrod explainedto Jiles the nature of their complaint; he threatenedthat the drivers would quit unless they receivedorders only from their own foreman in the future.Jiles agreed that from then on only he or theirforeman would give them orders, and the driversreturned to work.On July 25, the Respondent demoted Sherrodfromhispositionasworking foreman andtransferred him from French Meadows to Oxbow, aless desirable site. Sherrod continued to work forRespondent at various jobsites between July andDecember 22, at which time he was laid off becauseof lack of work. Early in January 1965, Respondentsent Sherrod a termination slip, indicating for the